Dent, Judge:
I concur in the conclusion in this case, but not with that portion of Judge McWhorter’s opinion which tends to abrogate the common law disability of husband and wife to enter into valid legal contracts with each other during coverture. He unwittingly falls into the same error inadvertently committed by Judge Brannon, in the case of Bank v. Atkinson, 32 W. Va. 203, (9 S. E. 175), and followed by Judge English, in Millers. Cox, 38 W. Va. 747, (18 S. E. 960). This arises’ from a misconstruction of the statute authorizing a married woman to sue and be sued without joining her husband, which was made a part of the code law of this State as early as 1868. In 1877 this Court, in the case of Stockton, v. Farley, 10 W. Va. 171, this provision being involved (.Judge Green, delivering the opinion) , held, “In this state a common law suit cannot be brought against a married woman on any contract made by her while married and living with her husband.” And in 1886, the same statute being under consideration, this Court held (judge Snyder, delivering the opinion) that “a note given by a husband directly to his wife during coverture is void, and no action at law can be maintained upon it against the husband.” Roseberry v. Roseberry, 27 W. Va. 759. In commenting on the statute, Judge Snyder says, on page 760: “A careful examination of this chapter will fail to show any change in the common law respecting the right or power of a wife to contract with her husband. This statute deprives the husband of his marital rights in the property of his wife, and confers upon her a legal separate estate in her property. It also gives her the right to acquire property, in certain cases, from persons other than her husband, and to sué and be sued without joining her husband in specified cases, but it nowhere and in no manner authorizes or enables her to contract with her husband in anv case.” And in the case of Carey v. Burress, 20 W. Va. 571, it was held (Judge Green, delivering the opinion) that “a married woman cannot be sued in a court of law in this State on any contract made while living with her husband,” for the reason (given) that a married woman, has no capacity, while living with her husband, to enter into any contract. See, also, Peck v. *698Marling's Adm'r, 22 W. Va. 708. In White v. Manufacturing Co., 29 W. Va. 385, (1 S. E. 572), it was held that a judgment against a married woman, rendered upon a contract made during coverture, was an absolute nullity, because of her incapacity to contract. In Picken's Ex'rs v. Kniscley, 36 W. Va. 794, (15 S. E. 997), the incapacity of a married woman living with her husband to make valid contracts, suable at law, either by or against her, is strictly adhered to, as held in the foregoing cases (Judge Brannon delivering the opinion). In the case of Bennett v. Bennett, 37 W. Va. 396, (16 S. E. 638), (the same judge delivering the opinion) ,• it is again reiterated that a married woman “cannot sue her husband at law, because she cannot contract with him at law.” Bank v. Atkinson, and Miller v. Cox, were both causes having their inception before the-changes made in the married woman’s statute in 1891, and thus were decided as the law stood under the foregoing decisions. In harmony with the inability of a married woman to make valid contracts during coverture are the cases of Rogers v. Lynch, 44 W. Va. 94, (29 S. E. 507), (opinion by Judge English); Stewart Assurance Co., 45 W. Va. 734. (32 S. E. 218), (opinion, by Judge McWhorter,); and Schamp v. Association, 44 W. Va. 47, (28 S. E. 709), 44 L. R. A. 101, (opinion by Judge Brankon). The last case arose under the code of 18911. Under this statute a married woman was permitted to acquire property from even her husband, but she could only charge it in a certain manner, and she could only be sued as to such charges in chancery, for she was not personally bound for them. The amendment of 1893 again took away her right of acquiring property from her husband. Acts 1893, chapter 3. In this respect the law was restored as it existed in 1868, and there is no provision therein contained abrogating the common-law disability of husbsnd and wife living together to enter into contracts with each other, enforceable in a court of law. Section 3 expressly preserves this disability by providing- that she can acquire property “from any person other than her husband.” While section 15 provides that she “may sue or be sued in any court of law or chancery in this State, which may have jurisdiction of the subject-matter, the same in all cases as if she were a feme sole," *699it docs not remove her common-law disability, while living with her husband, to contract with him. If such were the case the provision in section 3, before referred to, would be nullified, and section 14, providing that “a married woman living separate and apart from her husband maj- in her own name carry on anv trade or business,” becomes unnecessary. Section 12 secures her earnings as her separate property, but this does not authorize her to charge him wages for services, nor him to charge her for her board and clothes. If the common-law relation of marriage Is wholly nullified bv the statute, so as to allow hushand -and wife to contract with each other as though single, then "the law would imply contracts between them as for ser-wices rendered, moneys expended, etc., and the marriage relation would become one of dollars and cents, instead of a matter of mutual love' and affection, for which there could be no such thing as a money compensation. It is undoubtedly true that the mercenary spirit of the times is tending in this direction, as man becomes more and more the slave, and Mammon more and more the master; but such an unfortunate climax has not yet been reached, but in the homes of this State mutual affection is still the sacred tie that binds husband and wife together, and the law still recognizes such to be the true nature of their relationship to one another, and leaves their mutual dealings to be heard and determined by a court of chancery, with power to dissolve the marriage relation. The contracts between husband and wife during coverture, while living together, thus being cognizable only in equity, having jurisdiction of the subject-matter, the statute of limitations can have no application tq them. This was the conclusion reached by the Court in the case of Righter v. Riley, 42 W. Va. 633, (26 S. E. 357). For admitting that a wife may sue her husband at law as to her separate propertjq and that the statute of limitations bars such suits, yet, as she cannot acquire property from him, nor contract with him, a suit at law as to such property or contract would not be concerning her separate property, and he could plead coverture in bar thereof. Hence it would not come under the exception ■as to suits regarding her separate property, and her disability consequently would prevent the running of the stat*700ute, at least for twenty years. But the better conclusion is that a married woman’s right to property acquired of her husband during coverture is purely equitable, and not legal, and no action accrues to her, therefore, during her disabilitjr.

Affirmed.